DETAILED ACTION
This action is in response to Applicant’s response submitted September 6, 2022.  Claims 1-20 are pending in the current application. The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Domzalski et al. (U.S. Pat. No. 5,898,147, hereinafter “Domzalski”) in view of Minelli et al. (U.S. Pat. No. 5,564,560, hereinafter “Minelli”). 
Specifically, regarding Claim 1, Domzalski discloses an activation assembly of a button, configured to be assembled with a keycap (15), the activation assembly comprising: a flexible guiding component (16), comprising: a covering portion (16), wherein the covering portion (16) has a plurality of openings (e.g., between 15a, 15b, between 15b, 15c, etc.), a first contact portion (15a), and a second contact portion (15c), wherein the first contact portion (15a) and the second contact portion (15c) are respectively located at two opposite sides of the covering portion (16; FIG. 7), and an elastic component (18), comprising: a coupling portion (17X), connected to the covering portion (16; FIGS. 5 and 6, col. 6, ll. 37-39), and a plurality of support portions (17a, 17b, 17c, 17d), connected to the coupling portion (17X) and respectively located in the plurality of openings (FIGS. 4 and 9).  Domzalski does not disclose the claimed substrate.  

    PNG
    media_image1.png
    857
    1057
    media_image1.png
    Greyscale

However, Minelli discloses an activation assembly of a button (Abstract, FIG. 2), configured to be assembled with a substrate (18) and a covering portion (28) is configured to be mounted on the substrate (FIG. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Minelli with those of Domzalski to provide an substrate-mountable activation assembly resistant to foreign matter to provide an increased output connectivity via substrate connections or terminals.
Regarding Claim 2, Domzalski discloses that the covering portion comprises a first covering part (FCP; FIG. 7 reproduced and annotated below), a plurality of second covering parts (SCP), and a plurality of coupling parts (CP), the plurality of second covering parts (SCP) are connected to the first covering part (FCP), the plurality of second covering parts (SCP) are spaced apart from one another (FIG. 7), each of the plurality of openings is formed between adjacent two of the plurality of second covering parts (SCP; FIG. 7), the plurality of coupling parts (CP) are connected to the first covering part (FCP) via the plurality of second covering parts (SCP), and the plurality of coupling parts (CP) are configured to be fixed to the substrate (e.g., in an assembled state).
Regarding Claim 3, the combination of Domzalski and Minelli discloses substantially all of the limitations of the present invention but does not disclose the claimed thicknesses.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed thicknesses to provide both durability and a tactile response to a device operator since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
Regarding Claim 5, Domzalski discloses that the second contact portion (15c) has a convex curved surface located at a side of the second contact portion (15c) away from the first covering part (FCP; FIG. 3).
Regarding Claim 6, Domzalski discloses that the coupling portion (17X) has a pressing part (17c), the pressing part is attached on the second contact portion (15c), and the pressing part is configured to contact the substrate (e.g., via actuation and via contacts 22, 24, 26; FIGS. 5, 6, and 10).
Regarding Claim 7, Domzalski discloses that the plurality of support portions (17a, 17b, 17c, 17d) extend outwards from the coupling portion (17X), each of the plurality of support portions (17a, 17b, 17c, 17d) comprises an inclined part (17IP) and a contact part (17CP) connected to the inclined part (17IP), and the contact part (17CP) is flat or upturned, and the contact part (17CP) is configured to be in contact with the substrate (e.g., via actuation and via contacts 22, 24, 26; FIGS. 5, 6, and 10).  
Regarding Claim 9, Domzalski discloses that the covering portion (16) further has at least one holding structure (20), and the at least one holding structure contacts the elastic component (18; FIG. 9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Domzalski and Minelli in view of King et al. (U.S. Pat. No. 6,423,918 hereinafter “King”). 
The combination of Domzalski and Minelli discloses substantially all of the limitations of the present invention but does not disclose the claimed  hole. 
However, King discloses a coupling portion (34; FIG. 1) of the elastic component (30) has a hole (36), and the second contact portion (46) is disposed through the hole (FIG. 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Domzalski and Minelli to improve stability between an actuator and contact portion.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-18 are allowable.  The prior art fails to teach, disclose, or suggest, either alone or in combination, a button, comprising a flexible guiding component, comprising a covering portion, a first contact portion, and a second contact portion, wherein the covering portion has a plurality of openings, an elastic component, comprising a coupling portion and a plurality of support portions connected to the coupling portion and respectively located in the plurality of openings, and a restoring component, wherein a side of the restoring component is mounted on a support base, and a keycap, mounted on another side of the restoring component, wherein the keycap is movable relative to the support base via the restoring component to move the second contact portion to touch a circuit.
Claims 19 and 20 include language similar to that of Claims 10 and 11 and are allowable for reasons at least similar to those of Claims 10 and 11.  
Response to Arguments
Applicant’s arguments submitted September 6, 2022 (hereinafter, “Response”) states that Domzalski fails to provide whether there is any connection between the first convex disc contact 16 and second convex disc contact 18 (p. 10 of the Response). Therefore, Domzalski does not disclose the feature “a coupling portion, connected to the covering portion,” as recited in claim 1 (p. 10 of the Response).  
However, Domzalski discloses at col. 6, ll. 36-39 that recessed section 19 (which is a portion of 16; see, e.g., FIG. 8) makes contact with second convex disc contact 18 (see, e.g., FIG. 6; 18 comprising 17a-17d and 17x as discussed above at paragraph 4) when the button 15 is pushed (see, e.g.,  FIG. 3).  Thus, Domzalski discloses the coupling portion connected to the covering portion, as recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833